Exhibit 10.2

AMENDMENT AND WAIVER

AMENDMENT AND WAIVER dated as of December 19, 2014 (this “Amendment”) to the
Note Purchase Agreement dated as of January 30, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Agreement”)
by and among WMI Holdings Corp., a Washington corporation (together with its
successor in the Reincorporation (as defined below), the “Company”), WMI
Investment Corp., a Delaware corporation (the “Guarantor”), and KKR Management
Holdings L.P. (the “Purchaser”). Capitalized terms used herein but not
specifically defined herein shall have the meanings ascribed to them in the
Agreement.

WHEREAS, the Company intends to offer, sell and issue an aggregate of $600
million in liquidation preference of shares of its 3.00% Series B Convertible
Preferred Stock (the “Preferred Stock”) pursuant to that certain Offering
Memorandum, dated December 19, 2014 (the “Offering Memorandum”);

WHEREAS, the Company intends, subject to shareholder approval, to consummate the
“Reincorporation” (as defined in Section 18.15 of the Agreement after giving
effect to this Amendment);

WHEREAS, the Company has requested that the Purchaser waive any and all current
and future breaches, Defaults and Events of Defaults, as well as any rights to
terminate the Agreement, in each case that may arise from time to time as a
result of or otherwise in connection with the offering, sale and issuance of the
Preferred Stock and the performance of, and compliance with, the terms of the
Preferred Stock;

WHEREAS, the Company has requested that the Note Purchase Agreement be amended
such that it will terminate immediately and automatically upon the consummation
of the Reincorporation, if the Reincorporation occurs; and

WHEREAS, the Purchaser agrees to (i) waive any and all current and future
breaches, Defaults and Events of Defaults, as well as any rights to terminate
the Agreement, in each case that may arise from time to time as a result of or
otherwise in connection with the offering, sale and issuance of the Preferred
Stock and the performance of, and compliance with, the terms of the Preferred
Stock; and (ii) amend the Note Purchase Agreement such that it will terminate
immediately and automatically upon the consummation of the Reincorporation, if
the Reincorporation occurs.

NOW THEREFORE, the Company, the Guarantor and the Purchaser each agree as
follows:

1. Waiver. The Purchaser hereby (i) waives any and all current and future
breaches, Defaults and Events of Defaults, as well as any rights to terminate
the Agreement, in each case that may arise from time to time as a result of or
otherwise in connection with the offering, sale and issuance of the Preferred
Stock and the performance of, and compliance with, the terms of the Preferred
Stock, including the payment of dividends on, or the making of other
distributions on or in respect of, the Preferred Stock (including accrued and
unpaid but undeclared dividends



--------------------------------------------------------------------------------

if paid pursuant to the terms of the Preferred Stock), the conversion of the
Preferred Stock into shares of the Company’s common stock, the purchase,
redemption, retirement or other acquisition of Preferred Stock, including the
repurchase of Preferred Stock following a “Put Event” (as defined in the
Offering Memorandum), and any addition of accrued and unpaid dividends to the
Preferred Stock’s liquidation preference, (ii) consents to all such actions,
omissions, events and circumstances, and (iii) agrees that no such action,
omission, event or circumstance shall give rise to any right, remedy, power or
privilege in favor of the Purchaser under or in connection with the Agreement.

2. Amendment. The Agreement is hereby amended to add a new Section 18.15 as
follows:

Section 18.15. Automatic Termination of Agreement Upon Reincorporation.
Notwithstanding anything to the contrary contained herein, this Agreement shall
terminate and shall have no further force and effect immediately and
automatically upon the consummation of the Reincorporation, without any other or
further act or deed on the part of the Company, the Guarantor, the Purchaser or
any other Person. In the event that the Reincorporation is not consummated, this
Section 18.15 shall have no effect. If this Agreement is terminated pursuant to
this Section 18.15, such termination shall not affect the Company’s and the
Guarantor’s obligations under any Notes outstanding at such time. For the
purposes hereof, “Reincorporation” shall mean the reincorporation of the
Company, not later than 180 days after January 5, 2015, from Washington to
Delaware, resulting in the increase of the size of the Company’s Board of
Directors from 7 to up to 11 members and the authorization of a number of shares
of the Company’s common stock sufficient to permit the conversion of all shares
of the Company’s 3.00% Series B Convertible Preferred Stock offered and sold on
December 19, 2014.

3. Further Assurances. Each party hereto shall promptly and duly execute and
deliver any and all further instruments and documents and take such further
action reasonably necessary to effect the purposes of this Amendment.

4. Representations and Warranties. The Purchaser represents and warrants to the
Company that it has not assigned, in whole or in part, any of its rights or
obligations under the Agreement, by operation of law or otherwise.

5. Full Force and Effect; Construction. Except as expressly set forth herein,
this Amendment does not constitute a waiver or a modification of any provision
of the Agreement. Except to the extent amended hereby, the Agreement shall
continue in full force and effect in accordance with the provisions thereof on
the date hereof. As used in the Agreement, the terms “Agreement”, “this
Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and words of similar
import, shall, unless the context otherwise requires, mean the Agreement as
modified by this Amendment. This Amendment shall be construed in compliance with
Section 1.03 of the Agreement.



--------------------------------------------------------------------------------

6. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

7. Counterpart Originals; Facsimile and PDF Delivery of Signature Pages. The
parties may sign any number of copies of this Amendment. Each signed copy shall
be an original, but all of them together represent the same agreement. The
exchange of copies of this Amendment and of signature pages by facsimile or
portable document format (“PDF”) transmission shall constitute effective
execution and delivery of this Amendment as to the parties hereto and may be
used in lieu of the original Amendment for all purposes. Signatures of the
parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WMI HOLDINGS CORP. By:  

/s/ Charles Edward Smith

  Name:   Charles Edward Smith   Title:   President, Interim Chief Executive
Officer, Interim Chief Legal Officer and Secretary WMI INVESTMENT CORP. By:  

/s/ Charles Edward Smith

  Name:   Charles Edward Smith   Title:   Executive Vice President KKR
MANAGEMENT HOLDINGS L.P.   By: KKR Management Holdings Corp., its general
partner By:  

/s/ David J. Sorkin

  Name: David J. Sorkin   Title: Director

Signature Page to Amendment and Waiver to

Note Purchase Agreement